Case 1:20-cv-17609-RBK-KMW Document 3 Filed 03/19/21 Page 1 of 5 PageID: 18




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 JOSHUA RIDGEWAY,                                     Civil Action No. 20-17609 (RBK) (KMW)

                 Plaintiff,

         v.                                                    OPINION AND ORDER

 NEW JERSEY DEPARTMENT OF
 CORRECTIONS, et al.,

                 Defendants.



       This matter comes before the Court by way of Plaintiff’s civil rights Complaint pursuant

to 42 U.S.C. § 1983. (ECF No. 1.) The Court has screened the Complaint pursuant to 28 U.S.C. §

1915A to determine whether it should be dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks monetary relief from a defendant who

is immune from suit, and concludes, with the following caveats, that dismissal of the entire

Complaint is not warranted at this time. Plaintiff has named the following parties as Defendants

in this matter: (1) the New Jersey Department of Corrections (“NJDOC”); (2) Marcus O. Hicks;

(3) John Powell; and (4) John Doe Officers.

       First, the Court will address Plaintiff’s claims against the NJDOC and the individual

Defendants in their official capacities. To be liable within the meaning of 42 U.S.C. § 1983, a

defendant must be a “person.” The Supreme Court held in Will v. Michigan Dep’t. of State Police,

491 U.S. 58 (1989), that a State or an official thereof acting in his or her official capacity is not a

“person” within the meaning of § 1983.

       Further, under the Eleventh Amendment, “[t]he judicial power of the United States shall

not be construed to extend to any suit in law or equity, commenced or prosecuted against one of
Case 1:20-cv-17609-RBK-KMW Document 3 Filed 03/19/21 Page 2 of 5 PageID: 19




the United States by citizens of another State, or by Citizens or Subjects of any Foreign State.”

U.S. Const. amend. XI. This immunity is available to all States, as well as any entity that is “an

arm of the state.” See Mt. Healthy City Bd. of Educ. v. Boyle, 429 U.S. 274, 280 (1977).

        In the Third Circuit, courts have consistently held that the NJDOC and its subsidiaries are

not “persons” subject to liability under § 1983 as they are immune from suit in federal court under

the Eleventh Amendment. See, e.g., Wilson v. Haas, No. 11-7001, 2012 WL 6761819, at *5 (D.N.J.

Dec. 28, 2012); Grabow v. S. State Corr. Facility, 726 F. Supp. 537, 538–39 (D.N.J. 1989).

        Similarly, the individual Defendants in this case are agents or employees of the NJDOC

and are not “persons” within the meaning of § 1983 when acting in their official capacity. See,

e.g., Betts v. New Castle Youth Development Center, 621 F.3d 249, 254 (3d Cir. 2010) (finding

that “[i]ndividual state employees sued in their official capacity are also entitled to Eleventh

Amendment immunity”). Accordingly, the Court will dismiss with prejudice all claims against

the NJDOC and the individual Defendants in their official capacities.

        Next, it appears that Plaintiff wishes to pursue supervisory liability claims against

Defendant Hicks, the NJDOC commissioner, and Defendant Powell, the warden of South Woods

State Prison.     As a general rule, however, government officials are not liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior. See Ashcroft

v. Iqbal, 556 U.S. 662, 676 (2009); Monell v. New York City Dept. Of Social Servs., 436 U.S. 658,

691 (1978) (finding no vicarious liability for a municipal “person” under 42 U.S.C. § 1983);

Robertson v. Sichel, 127 U.S. 507, 515–16 (1888) (“A public officer or agent is not responsible

for the misfeasances or position wrongs, or for the nonfeasances, or negligences, or omissions of

duty, of subagents or servants or other persons properly employed by or under him, in discharge

of his official duties”).



                                                 2
Case 1:20-cv-17609-RBK-KMW Document 3 Filed 03/19/21 Page 3 of 5 PageID: 20




       In general, there are two ways in which supervisors may be liable for the unconstitutional

acts of their subordinates. Under the first approach, liability may attach if a supervisor, “with

deliberate indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.” A.M. ex rel. J.M.K. v. Luzerne Cty.

Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (quoting Stoneking v. Bradford Area Sch.

Dist., 882 F.2d 720, 725 (3d Cir. 1989)). A policy generally involves a “statement, ordinance,

regulation, or decision officially adopted and promulgated by [the governing] body’s officers.”

Monell, 436 U.S. at 690. A custom, although lacking the formal approval of a policy, refers to

those official practices which are “so permanent and well settled as to constitute . . . the force of

law.” Id. at 691.

       A plaintiff “must identify a custom or policy . . . and specify what exactly that custom or

policy was” to satisfy the pleading standard. Sheils v. Bucks Cty. Domestic Relations Section, 921

F. Supp. 2d 396, 417 (E.D. Pa. 2013) (noting that although this standard typically applies to

municipal entities, it “applies with equal force to supervisory liability claims premised on a ‘policy,

practice, or custom’ theory” (citing Brown v. Muhlenberg Twp., 269 F.3d 205, 216 (3d Cir. 2001)).

       Under the second approach, a supervisor “may be personally liable if he participated in

violating [] rights, directed others to violate them, or, as the person in charge, had knowledge of

and acquiesced in the subordinates’ unconstitutional conduct.” Estate of Moore v. Cumberland

Cty., No. 17-2839, 2018 WL 1203470, at *4 (D.N.J. Mar. 8, 2018).

       Here, assuming arguendo that there were underlying constitutional violations, the

Complaint fails to describe how Defendants Hicks and Powell personally violated Plaintiff’s

rights. For example, Plaintiff fails to allege that these Defendants created policies which left their

subordinates with no discretion other than to apply such policies, which produced the



                                                  3
Case 1:20-cv-17609-RBK-KMW Document 3 Filed 03/19/21 Page 4 of 5 PageID: 21




constitutional violations. Instead, the only allegations against these Defendants are a collection of

legal conclusions, which are insufficient to state a claim for relief. Kaplan v. Holder, No. 14-1740,

2015 WL 1268203, at *4 (D.N.J. Mar. 18, 2015) (citing Iqbal, 556 U.S. at 678).

       Finally, to the extent Plaintiff contends that these Defendants are liable simply for being

supervisors, the Court rejects those claims. Once again, government officials are not liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior. See Iqbal,

556 U.S. at 676.

       Consequently, the Court will disregard the Complaint’s “naked assertions devoid of further

factual enhancement” and “threadbare recitals of the elements of a cause of action, supported

merely by conclusory statements,” Id. at 678, and dismiss Plaintiff’s supervisory liability claims,

without prejudice, for failure to state a claim.

       The Court has reviewed the remaining claims and will allow the remainder of the

Complaint to proceed. Accordingly,

       IT IS, on this 15th day of March 2021,

       ORDERED that Plaintiff’s claims against the New Jersey Department of Corrections and

the official capacity claims against the individual Defendants are DISMISSED WITH

PREJUDICE; and it is further

       ORDERED that Plaintiff’s supervisory liability claims are DISMISSED WITHOUT

PREJUDICE; and it is further

       ORDERED that the remainder of Plaintiff’s Complaint, i.e., his claims against the John

Doe Officers, may PROCEED; and it is further




                                                   4
Case 1:20-cv-17609-RBK-KMW Document 3 Filed 03/19/21 Page 5 of 5 PageID: 22




        ORDERED that Plaintiff shall have ninety (90) days from the date of this Order to provide

the Court with the identities of the John Doe Officers, at which point the Court will substitute their

identities into the Complaint; and it is further

        ORDERED that the Clerk shall mail to Plaintiff a transmittal letter explaining the

procedure for completing United States Marshal (“Marshal”) 285 Forms (“USM-285 Forms”); and

it is further

        ORDERED that Plaintiff’s time to effectuate service shall begin after he has identified

each of the John Doe Officers; and it is further

        ORDERED that once the Marshal receives the USM-285 Form(s) from Plaintiff and the

Marshal so alerts the Clerk, the Clerk shall issue summons in connection with each USM-285

Form that has been submitted by Plaintiff, and the Marshal shall serve summons, the Complaint

and corresponding exhibits, and this Opinion and Order to the address specified on each USM-285

Form, with all costs of service advanced by the United States; and it is further

        ORDERED that the Clerk of the Court shall serve Plaintiff with a copy of this Opinion

and Order via regular U.S. mail.



                                                              s/Robert B. Kugler______
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                   5
